DETAILED ACTION
Claims 1-8 are pending and being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Examiner Comment
Examiner recommends the following claim amendments:
Claim 1 should be amended to recite "amount of [[a]] peptide 2".  
Claims 5, 7, and 8 should be amended to delete the colon “.”. 
Claim 6 should be amended to recite "selected from the group consisting of” for consistency with claims 5, 7, and 8. 
Information Disclosure Statement
NPL reference Davies et al in the IDS filed 7/13/2021 has not been considered.  Applicant must include the full citation of the reference, as required by the MPEP.  THE reference is missing the title of the article.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating dominant optic atrophy comprising administering D- Arg-2'6'-Dmt-Lys-Phe-NH2, does not reasonably provide enablement for preventing dominant optic atrophy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5) The level of predictability in the art; (6) The amount of direction provided by the inventor; (7) The existence of working examples; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Regarding factors (2) The nature of the invention and (1) The breadth of the claims:  Claims 1-8 are drawn to a method for treating or preventing dominant optic atrophy in a mammalian subject in need thereof, comprising administering to the mammalian subject a therapeutically effective amount of D- Arg-2'6'-Dmt-Lys-Phe-NH2.  
(3) The state of the prior art:  
Dominant optic atrophy is inherited in an autosomal dominant fashion involving the mitochondria (Hereditary Optic Neuropathies, Merck Manuals, accessed 3/27/2017 at URL merckmanuals.com/professional/eye-disorders/optic-nerve-disorders/hereditary-optic-neuropathies).  It is believed to the most common of hereditary optic neuropathies.  Id.  Premature degeneration of the optic nerve leads to progressive vision loss, often in the first decade of life.  Id.  Diagnosis is mainly clinical and molecular genetic testing can confirm mutations responsible for the disorder.  Id.  There is no effective treatment for the hereditary optic neuropathy.  Id.  Low-vision aids (e.g., magnifiers, large-print devices, talking watches) may be helpful. Id.  
Lenaers et al. (J. Rare Dis. 7:46 pp 1-12 (2012); “Lenaers 1) is a review article discussing Dominant Optic Atrophy (DOA).  DOA primary affects the retinal ganglion cells (RGC) and their axons forming the optic nerve, which transfer the visual information from the photoreceptors to the lateral geniculus in the brain (abstract).  Two genes (OPA1, OPA3) encoding inner mitochondrial membrane proteins and three loci (OPA4, OPA5, OPA8) are currently known for DOA.  Id. Additional loci and genes (OPA2, OPA6 and OPA7) are responsible for X-linked or recessive optic atrophy (pp. 4-8).  All OPA genes yet identified encode mitochondrial proteins embedded in the inner membrane and ubiquitously expressed, as are the proteins mutated in the Leber Hereditary Optic Neuropathy.  Id.  OPA1 mutations affect mitochondrial fusion, energy metabolism, control of apoptosis, calcium clearance and maintenance of mitochondrial genome integrity. Id.  OPA3 mutations only affect the energy metabolism and the control of apoptosis.  Id.
Lenaers et al. (Int’l. J. Biochem. Cell Biol. 41:1866-1874 (2009); "Lenaers 2”- cited in IDS filed 12/30/2121) is a review article discussing the underlying genetic components of dominant optic atrophy.  OPA1 is the major gene responsible for Dominant Optic Atrophy (DOA) (p. 1867).  OPA1 encodes an intra-mitochondrial dynamin, involved in inner membrane structures and ubiquitously expressed.  Id.  OPA1 is required in maintaining respiratory chain integrity (p. 1868; Fig. 2).  OPA1 is further involved in regulating apoptosis (p. 1869).  The OPA1 mutation is associated with increased susceptibility to oxidative stress and free radicals (p. 1871).  
Liu et al. (U.S. 2011/0177047 A1- cited in IDS filed 12/30/2021) teach a method  for treating an ophthalmic condition in a mammalian subject in need thereof, comprising administering to the subject a therapeutically effective amount of D-Arg-2'6'-Dmt-Lys-Phe-NH2 or Phe-D-Arg-Phe-Lys-NH2 (e.g., paras. [0008], [0016], claim 1).  The peptides can be used to treat retinal degeneration (para. [0157]). Retinal degeneration is a genetic disease that relates to the break-down of the retina.  Id.  The peptides can enhance or improve mitochondrial function or reduce oxidative damage in the subject (para. [0159], Exs. 1, 3 and 4, Figs. 3, 4, 15-20, and 40). The peptides were shown to be protective against oxidative stress in retinal cells (Ex. 3).  
 (4) The relative skill of those in the art:
MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.
 (5) The predictability or unpredictability of the art:  The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
Example 1 purports to teach treatment and “prevention” of dominant optic atrophy in a mammalian subject using a mouse model of the disease.  Examiner notes that the example is prophetic and no animals were actually tested. 
Example 2 purports to teach treatment and prevention of dominant optic atrophy in a mammalian subject using a mouse model of the disease.  Examiner notes that the example is prophetic and no humans were actually tested. 
Example 3 purports to teach prevention and treatment of dominant optic atrophy in a human subject.  Examiner notes that the example is prophetic and no individuals were actually tested. 
(8) The quantity of experimentation necessary:  Owing to factors 1-7 the quantity is expected to be high.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is justified here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2011/0177047- cited in IDS filed 12/30/2021), in view of Lenaers et al. (Int’l. J. Biochem. Cell Biol. 41:1866-1874 (2009); "Lenaers 2”- cited in IDS filed 12/30/2021).
	Liu et al. teach a method  for treating an ophthalmic condition in a mammalian subject in need thereof, comprising administering to the subject a therapeutically effective amount of D-Arg-2'6'-Dmt-Lys-Phe-NH2 or Phe-D-Arg-Phe-Lys-NH2 (e.g., paras. [0008], [0016], claims 1-3).  The peptides can be used to treat retinal degeneration (para. [0157], claim 2). Retinal degeneration is a genetic disease that relates to the break-down of the retina.  Id.  Liu et al. teach that the 
terms "treating" or "treatment" or "alleviation" refers to both therapeutic treatment and prophylactic or preventative measures, wherein the object is to prevent or slow down (lessen) the targeted pathologic condition or disorder. A subject is successfully "treated" for an ophthalmic condition if, after receiving a therapeutic amount of the aromatic-cationic peptides according to the methods described herein, the subject shows observable and/or measurable reduction in or absence of one or more signs and symptoms of an ophthalmic condition. 

Para. [0110].  Thus, Liu et al. explicitly teach a patient population in need of treatment of an ophthalmic condition, including retinal degeneration that had a genetic basis of disease, comprising D-Arg-2'6'-Dmt-Lys-Phe-NH2.  The peptides can enhance or improve mitochondrial function or reduce oxidative damage in the subject (para. [0159], Exs. 1, 3 and 4, Figs. 3, 4, 15-20, and 40).  Example 3 teaches a reduction in reactive oxygen species (ROS) following administration of SS-31.  Fig. 28 shows treatment of a mouse model of retinal degeneration in which mice were administered SS-31 (D-Arg-2'6'-Dmt-Lys-Phe-NH2).  The peptides reduced intracellular reactive oxygen species (ROS) in human retinal epithelial cells (HRECs) as well as cells isolated from patients (Exs. 1, 3, and 4, Figs. 2, 31, 37, and 39, Table 14).
	Although, Liu et al. teach that the peptides improve mitochondrial function or reduce oxidative damage in ophthalmic conditions, e.g., genetic retinal degeneration disorders, the reference does not explicitly teach a treatment for dominant optic atrophy.
Lenaers 2 is a review article discussing the underlying genetic components of dominant optic atrophy, a blinding disease that specifically affects the retinal ganglion cells (RGCs) (pp. 1866-1867).  OPA1 is the major gene responsible for Dominant Optic Atrophy (DOA) (p. 1867).  OPA1 encodes an intra-mitochondrial dynamin which is involved in inner membrane structures (p. 1867)  OPA1 is required to prevent proton leakage and facilitate efficient electron transport inside inner mitochondrial membrane between respiratory chain complexes, thereby maintaining respiratory chain integrity (p. 1868; Fig. 2).  OPA1 is further involved in regulating apoptosis (p. 1869).  The OPA1 mutation is associated with increased susceptibility to oxidative stress and free radicals (p. 1871).  
	It would have been obvious to the skilled artisan to administer D-Arg-2'6'-Dmt-Lys-Phe-NH2 to a subject with dominant optic atrophy.  Liu et al. teach that the peptide can be used to treat retinal degeneration, e.g. caused by a genetic disease that relates to the break-down of the retina ((para. [0157]).  The peptides can further enhance or improve mitochondrial function or reduce oxidative damage in  the subject (para. [0159], Exs. 1, 3 and 4, Figs. 3, 4, 15-20, and 40).  The skilled artisan would have known from Lenaers 2 that dominant optic atrophy was a genetic disease associated with retinal damage (pp. 1866-1867).  Disease pathology was associated with a mutation in OPA1.  OPA1 is required to prevent proton leakage and facilitate efficient electron transport inside inner mitochondrial membrane between respiratory chain complexes, thereby maintaining respiratory chain integrity (p. 1868; Fig. 2).  OPA1 is further involved in regulating apoptosis (p. 1869).  The OPA1 mutation is associated with increased susceptibility to oxidative stress and free radicals (p. 1871).  Thus, the skilled artisan would have known that patients with dominant optic atrophy would have been ideal subjects for treatment with and were in need of treatment with the peptide D-Arg-2'6'-Dmt-Lys-Phe-NH2.  Moreover, there would have been a reasonable expectation of success because Liu et al. taught that the peptide was protective against oxidative stress in retinal cells (Ex. 3).  The peptide reduced intracellular reactive oxygen species (ROS) in human retinal epithelial cells (HRECs) as well as cells isolated from patients (Exs. 1, 3, and 4, Figs. 2, 31, 37, and 39, Table 14).
	Accordingly, claim 1 is deemed to be obvious in view of the Liu et al. and Lenaers 2.  Regarding claim 2, Liu et al. teach that the subject is human (para. [0160], [0161], claim 5).  Regarding claim 3, the peptide is administered intraocularly, iontophoretically, orally, topically, systemically, intravenously, subcutaneously, or intramuscularly (paras. [0053], [0102], claim 6).  Regarding claim 4, a second active agent can further be administered separately, sequentially, or simultaneously (claim 7).  Regarding claim 5, the second active agent can be an antioxidant, a metal complexer, an anti-inflammatory drug, an antibiotic, or an antihistamine (para. [0056], claim 8).  Regarding claim 6, the antioxidant is vitamin A, vitamin C, vitamin E, lycopene, selenium, α-lipoic acid, coenzyme Q, glutathione, or a carotenoid (para. [0056], claim 9).  Regarding claim 7, the second active agent can be aceclidine, acetazolamide, anecortave, apraclonidine, atropine, azapentacene, azelastine, bacitracin, befunolol, betamethasone, betaxolol, bimatoprost, brimonidine, etc. (para. [0056], claim 10).  Examiner notes that that Liu et al. teaches the same Markush group as recited in instant claim 7. 
	Accordingly, claims 1-7 are deemed to be obvious in view of the cited references. 

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2011/0177047- cited in IDS filed 12/30/2021) and Lenaers et al. (Int’l. J. Biochem. Cell Biol. 41:1866-1874 (2009); "Lenaers 2”- cited in IDS filed 12/30/2021), as applied to claims 1-7 above, and further in view of Newman (Nat. Reviews: Neurology 8:545-556 (2012)).
The teachings of Liu et al. and Lenaers 2 are set forth above.  
The references do not explicitly teach administration of Vitamin B2 or B12.
Newman is a review article discussing various treatments for hereditary optic neuropathies, including dominant optic atrophy (pp. 545-548). General therapies for mito-chondrial diseases include: vita-mins and cofactors (coenzyme Q10 [CoQ10], folic acid, vitamin B12, thiamine, riboflavin, l-carnitine, l-arginine, and creatine); electron acceptors (vitamin C, menadiol); free radical scavengers (CoQ10, idebenone, α-lipoic acid, minocycline, cyclosporine A, glutathione, and vitamin E); and inhibitors of toxic metabolites (dichloroacetate) (pp. 549-551).
It would have been obvious to the skilled artisan to administer a combination of D-Arg-2'6'-Dmt-Lys-Phe-NH2 of Liu et al. and vitamin B12 to a patient in need of treatment for dominant optic atrophy.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. The skilled artisan would have known from Liu et al. and Lenaers 2 of the use of administration of D-Arg-2'6'-Dmt-Lys-Phe-NH2 to a subject with dominant optic atrophy to treat the eye disorder and improve mitochondrial function.  The skilled artisan would have further known from Newman of the use of vitamin B12 to treat mito-chondrial diseases, including optic disorders such as dominant optic atrophy, which derived from mutations in mitochondrial proteins. Thus, the skilled artisan would have had a reasonable expectation of success in treating dominant optic atrophy in a subject by administering a combination of D-Arg-2'6'-Dmt-Lys-Phe-NH2 and vitamin B12.
Accordingly, claims 1-8 are rendered in view of the cited references. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/821,766 (hereinafter “the ‘766 application”) in view of (U.S. 2011/0177047- cited in IDS filed 12/30/2021) and Newman (Nat. Reviews: Neurology 8:545-556 (2012)).
Claims 1-8 of the ‘766 application are drawn to a method for treating Leber's hereditary optic neuropathy (LHON) in a mammalian subject in need thereof, comprising administering to the subject a therapeutically effective amount of the peptide D-Arg-2',6'- Dmt-Lys-Phe-NH2.  
Instant claim 1 is drawn to a method for treating or preventing dominant optic atrophy in a mammalian subject in need thereof, comprising administering to the subject a therapeutically effective amount of a peptide represented by the formula D-Arg-2',6'- Dmt-Lys-Phe-NH2.  Examiner notes that dependent claims 2-8 of the ‘766 application recite the exact same limitations as instant claims 2-8. 
The claims of the ‘766 application recite a treatment for LHON, but not dominant optic atrophy.  
Liu et al. teach a method  for treating an ophthalmic condition in a mammalian subject in need thereof, comprising administering to the subject a therapeutically effective amount of D-Arg-2'6'-Dmt-Lys-Phe-NH2 or Phe-D-Arg-Phe-Lys-NH2 (e.g., paras. [0008], [0016], claims 1-3).  The peptides can be used to treat retinal degeneration (para. [0157], claim 2). Retinal degeneration is a genetic disease that relates to the break-down of the retina.  Id.  Thus, Liu et al. explicitly teach a patient population in need of treatment of an ophthalmic condition, including retinal degeneration that had a genetic basis of disease, comprising D-Arg-2'6'-Dmt-Lys-Phe-NH2.  The peptides can enhance or improve mitochondrial function or reduce oxidative damage relating to reactive oxygen species in the subject (para. [0159], Exs. 1, 3 and 4, Figs. 3, 4, 15-20, and 40).  Example 3 teaches a reduction in reactive oxygen species (ROS) following administration of SS-31.  
Liu et al. do not explicitly teach dominant optic atrophy or LHON.
Newman is a review article discussing various treatments for hereditary optic neuropathies, including dominant optic atrophy and LHON (pp. 545-549, Fig. 2).  The reference teaches that dominant optic atrophy and LHON share an underlying pathophysiological mechanism, mitochondrial dysfunction in part relating to oxidative damage caused by reactive oxygen species.  Id. 
It would have been obvious to the skilled artisan to administer to the peptide D-Arg-2',6'- Dmt-Lys-Phe-NH2 to a patient with dominant optic atrophy based on the combined teachings of the ‘766 application, Liu et al., and Newman et al.  The skilled artisan would have known from claims 1-8 of the ‘766 application that the claimed peptide could be used to a genetic optic disorder, LOHN.  Liu et al. taught that the claimed peptide could be used to treat retinal degeneration caused by a genetic disease by improving mitochondrial function or reduce oxidative damage relating to reactive oxygen species.  Newman taught that dominant optic atrophy and LHON were both genetic disorders with retinal degeneration, and that the underlying mitochondrial dysfunction in part related to oxidative damage caused by reactive oxygen species. This was the very patient population that Liu et al. sought to treat using the claimed peptides.  Thus, there would have been a reasonable expectation of success using the claimed peptides to treat patients with either dominant optic atrophy or LHON.
Accordingly, instant claims 1-8 are deemed to be obvious. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-8 are pending and are rejected.
                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654